lN THE DISTRICT COURT OF THE UNITED STATES
FOR THE DISTRICT OF SOUTH CAROLINA
SALUDA DIVISION
UNITED STATES OF AMERICA Criminal No: 8:18-963
V.
MM
BRENDA ABLE RODGERS

General Provisions

[“' /A
This PLEA AGREEMENT is made this day of , 2019, between
the United States of America, as represented by United States Attorney SHERRI A. LYDON,
Assistant United States Attorney Winston D. Holliday, Jr.; the Defendant, BRENDA ABLE
RODGERS, and Defendant’s attorney, James Barlow Loggins.
IN CONSIDERATION of the mutual promises made herein, the parties agree as follows:
l. The Defendant agrees to plead guilty to Count 4 of the lndictment now pending, which
charges “Filing a False Tax Return,” a violation of Title 26, United States Code, § 7206(1).
ln order to sustain its burden of proof, the Government is required to prove the following:
Count 4
First, that the defendant made, or caused to be made, and signed a tax return for the
year in question containing a written declaration;
Second, that the tax return was made under the penalties of pte ury;
Third, that the defendant did not believe the return to be true and correct as to every

material matter; and
Fourth, that the defendant acted willfully.

.U.O.w?>

Page l of 5

THE MAXIMUM SENTENCE FOR THIS COUNT IS A FINE OF $100,000 (18 U.S.C.
§ 3571), AND/OR IMPRISONMENT FOR NOT MORE THAN THREE (3) YEARS,
AND A TERM OF SUPERVISED RELEASE OF NOT MORE THAN ONE YEAR (18
U.S.C. § 3583), PLUS A SPECIAL ASSES_SMENT OF $100.00 (18 U.S.C. § 3013).
The Defendant understands and agreesthat monetary penalties [i.e., special assessments,
restitution, fines and other payments required under the sentence] imposed by the Court
are due immediately and subject to enforcement by the United States as civil judgments,
pursuant to 18 USC § 3613. The Defendant also understands that payments made in
accordance with installment schedules set by the Court are minimum payments only and
do not preclude the Government from seeking to enforce the judgment against other assets
of the Defendant at any time, as provided in 18 USC §§ 3612, 3613 and 3664(m).
The Defendant further agrees to enter into the Bureau of Prisons Inmate Financial
Responsibility Program if sentenced to a term of incarceration with an unsatisfied monetary
penalty. The Defendant idrther understands that any monetary penalty imposed is not
dischargeable in bankruptcy.
A. Special Assessment: Pursuant to 18 U.S.C. §3013, the Defendant must pay
a special assessment of $100.00 for each felony count for which he/she is
convicted. This special assessment must be paid at or before the time of the

guilty plea hearing or during participation in the Bureau of Prisons inmate
financial repayment program if this plea results in incarceration

B. Restitution: The Defendant agrees to make full restitution under 18 U.S.C.
§ 3556 in an amount to be determined by the Court at the time of sentencing,
which amount is not limited to the count(s) to which the Defendant pled
guilty, but will include restitution to each and every identifiable victim who
may have been harmed by his scheme or pattern of criminal activity,
pursuant to 18 U.S.C. § 3663; The Defendant agrees to cooperate fully with
the Government in identifying all victims.

C. Fines: The Defendant understands that the Court may impose a fine
pursuant to 18 U.S.C. §§ 3571 and 3572.

Page 2 of 5

The Defendant understands that the obligations of the Government within the Plea
Agreement are expressly contingent upon the Defendant’s abiding by federal and state laws
and complying with any bond executed in this case. In the event that the Defendant fails
to comply with any of the provisions of this Agreement, either express or implied, the
Government will have the right, at its sole election, to void all of its obligations under this
Agreement and the Defendant will not have any right to withdraw his/her plea of guilty to
the offense(s) enumerated herein.
Me;g§r and Other Provi_sions

The Defendant represents to the court that he/she has met with his attorney on a sufficient
number of occasions and for a sufficient period of time to discuss the Defendant’s case and
receive advice; that the Defendant has been truthful with his/her attorney and related all
information of which the Defendant is aware pertaining to the case; that the Defendant and
his/her attorney have discussed possible defenses, if any, to the charges in the lnformation,
including the existence of any exculpatory or favorable evidence or witnesses, discussed
the Defendant’s right to a public trial by jury or by the Court, the right to the assistance of
counsel throughout the proceedings, the right to ca11 witnesses in the Defendant’s behalf
and compel their attendance at trial by subpoena, the right to confront and cross-examine
the Government’s witnesses, the Defendant’s right to testify in his/her own behalf, or to
remain silent and have no adverse inferences drawn from his/her silence; and that the
Defendant, with the advice of counsel, has weighed the relative benefits of a trial by jury
or by the Court versus a plea of guilty pursuant to this Agreement, and has entered this
` Agreement as a matter of the Defendant’s free andv voluntary choice, and not as a result of

pressure or intimidation by any person.

Page 3 of 5

The Defendant is aware that 18 U.S.C. § 3742 and 28 U.S.C. § 2255 afford every defendant
certain rights to contest a conviction and/or sentence. Acknowledging those rights, the
Defendant, in exchange for the concessions made by the Govemment in this Plea
Agreement, waives the right to contest either the conviction or the sentence in any direct
appeal or other post-conviction action, including any proceedings under 28 U.S.C. § 2255.
This waiver does not apply to claims of ineffective assistance of counsel, prosecutorial
misconduct, or future changes in the law that affect the Defendant’s sentence. This
agreement does not affect the rights or obligations of the Govemment as set forth in 18
U.S.C. § 3742(b). Nor does it limit the Govemment in its comments in or responses to any
post-sentencing matters.

The Defendant waives all rights, whether asserted directly or by a representative, to request
or receive from any department or agency of the United States any records pertaining to
the investigation or prosecution of this case, including without limitation any records that
may be sought under the Freedom of Inforrnation Act, 5 U.S.C. § 552, or the Privacy Act
of l974, 5 U.S.C. § 552a. n

The parties hereby agree that this Plea Agreement contains the entire agreement of the
parties; that this Agreement supersedes all prior promises, representations and statements
of the parties; that this Agreement shall not be binding on any party until the Defendant
tenders a plea of guilty to the court having jurisdiction over this matter; that this Agreement
may be modified only in writing signed by all parties; and that any and all other promises,
representations and statements, whether made prior to, contemporaneous with or after this

Agreement, are null and void.

Page 4 of 5

 
   

BRENDA ABLE RODGERS,
Defendant

\\ g 77 \)*
/”/\A ll /' /

Ja{s Baribfw/I:(gins
Attorney for the Defendant

 

 

Page 5 of 5

